     Case 3:20-cv-00191-APG-WGC Document 9 Filed 06/16/20 Page 1 of 2



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     KIM BLANDINO,                                     Case No. 3:20-cv-00191-APG-WGC
4                                           Plaintiff                    ORDER
5            v.
6     DREW CROSS, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On April 27, 2020, this Court received returned mail marked "not deliverable as

11   addressed" from Lakes Crossing Center (LCC), 500 Galletti Way, Sparks, Nevada,

12   89431, the address Plaintiff provided in his Complaint filed at ECF No. 1-1 and in his

13   Emergency Motion for Immediate Restraining Order filed at ECF No. 1-2. (ECF No. 8).

14   The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party

15   must immediately file with the court written notification of any change of mailing address,

16   email address, telephone number, or facsimile number. The notification must include

17   proof of service on each opposing party or the party’s attorney. Failure to comply with this

18   rule may result in the dismissal of the action, entry of default judgment, or other sanctions

19   as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff

20   thirty (30) days from the date of entry of this order to file his updated address with this

21   Court. If Plaintiff does not update the Court with his current address within thirty (30)

22   days from the date of entry of this order, the Court will dismiss this action without

23   prejudice.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

26   address with the Court within thirty (30) days from the date of this order.

27   ///

28   ///
     Case 3:20-cv-00191-APG-WGC Document 9 Filed 06/16/20 Page 2 of 2



1          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court shall dismiss this case without prejudice.
3                  June16, 2020
           DATED: _______________
4
5                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
